 1

 2

 3                        UNITED STATES DISTRICT COURT
 4                                EASTERN DISTRICT OF CALIFORNIA
 5

 6    RAYQUIN RAY BROWN,                                 Case No. 1:18-cv-1428-AWI-SKO
 7                       Plaintiff,                      FINDINGS AND RECOMMENDATION
                                                         TO DISMISS WITH PREJUDICE FOR
 8                                                       PLAINTIFF’S FAILURE TO COMPLY
             v.                                          WITH THE COURT'S ORDER AND
 9                                                       FAILURE TO STATE A CLAIM
10    THE CITY OF FRESNO, ET AL.,
                                                         (Docs. 1, 4, 5)
                         Defendants.
11                                                       TWENTY-ONE (21) DAY DEADLINE
12

13
            On October 15, 2018, Plaintiff, proceeding pro se, filed a civil rights complaint against
14
     Defendants City of Fresno, Clovis Police Department, Sergeant V. Weibert, Officer N. Mason,
15
     Officer C. Taliaferro, Corporal S. Borsch, Officer M. Bradford, Officer E. Roehlk, Officer E.
16
     Taifane, and Officer A. Fresnh purporting to allege causes of action under 42 U.S.C. § 1983
17
     (“section 1983”) for false arrest, excessive force, due process violations, and municipal and
18
     supervisory liability, and causes of action under state law for conspiracy and negligent hiring and
19
     retention. (Doc. 1. (“Compl.”) at 6–9.) Plaintiff seeks compensatory damages, punitive damages,
20
     and “reasonable attorneys’ fees, costs, and disbursements.” (Id. at 9.) Plaintiff also filed an
21
     application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915, which was granted on
22
     October 17, 2018. (Docs. 2 & 3.)
23
            On January 14, 2019, the undersigned issued a screening order finding that Plaintiff failed
24
     to state any cognizable claims and granted Plaintiff twenty-one days leave to file an amended
25
     complaint curing the pleading deficiencies identified in the order. (Doc. 4.) Although more than
26
     the allowed time has passed, Plaintiff has failed to file an amended complaint or otherwise respond
27
     to the screening order.
28
 1          On February 19, 2019, an order issued for Plaintiff to show cause (“OSC”) within twenty-
 2 one days why the action should not be dismissed for his failure to comply with the Court’s screening

 3 order and for failure to state a claim. (Doc. 5.) Plaintiff was warned in both the screening order and

 4 the OSC that the failure to comply with the Court's order would result in a recommendation to the

 5 presiding district judge of the dismissal of this action. (Id.) Plaintiff has not yet filed any response.

 6          The Local Rules, corresponding with Fed. R. Civ. P. 11, provide, “[f]ailure of counsel or of
 7 a party to comply with . . . any order of the Court may be grounds for the imposition by the Court

 8 of any and all sanctions . . . within the inherent power of the Court.” Local Rule 110. See also

 9 Local Rule 183(a). “District courts have inherent power to control their dockets,” and in exercising

10 that power, a court may impose sanctions, including dismissal of an action. Thompson v. Housing

11 Authority of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action, with

12 prejudice, based on a party’s failure to prosecute an action or failure to obey a court order, or failure

13 to comply with local rules. See, e.g., Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

14 (dismissal for failure to comply with an order requiring amendment of complaint); Malone v. U.S.

15 Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with a court

16 order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to prosecute

17 and to comply with local rules).

18          Based on Plaintiff’s failure to comply with, or otherwise respond to, the screening order and
19 the OSC, there is no alternative but to dismiss the action for his failure to respond to/obey a court

20 order, failure to prosecute, and failure to state a cognizable claim.

21          Accordingly, it is HEREBY RECOMMENDED that this action be dismissed, with
22 prejudice, for Plaintiff’s failure to obey a court order, failure to prosecute this action, and failure to

23 state a cognizable claim.

24          These Findings and Recommendation will be submitted to the United States District Judge
25 assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l)(B). Within twenty-

26 one (21) days after being served with these Findings and Recommendation, Plaintiff may file
27 written objections with the Court. The document should be captioned “Objections to Magistrate

28 Judge’s Findings and Recommendation.” Plaintiff is advised that failure to file objections within

                                                        2
 1 the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

 2 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 3          The Court DIRECTS the Clerk to send a copy of this Order to Plaintiff at his address listed
 4 on the docket for this matter.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     March 26, 2019                                    /s/   Sheila K. Oberto            .
 8                                                   UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     3
